DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joos et al. (2009/0319093) and Bhavaraju et al. (2011/0115301).  Regarding independent claim 1, and dependent claims 9 and 13, Joos teaches a virtual controller for a nanogrid, the nanogrid (Fig. 29) including at least one 5parallel branch (DR1, L3, DR2) and at least one branch of the at least one parallel branch being equipped with a protector (cb-DR1, cb-L3, cb-DR2), at least one protector being equipped with one virtual controller, the virtual controller (Fig. 16) comprising: 10a sensor component ([0014], [0158]), to detect at least one characteristic parameter (i.e. V or I) on the at least one parallel branch; and a control component ([0160]), to affect an electrical connection state of a corresponding protector of the virtual controller according to the at least one characteristic pa15rameter.
Joos fails to explicitly teach the virtual controller being a virtual inverter controller.  Bhavaraju teaches a similar grid network (Fig. 6) to that of Joos.  Bhavaraju teaches distributed resources being DC power sources with inverters (36’) ([0072]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Bhavaraju’s DC power sources with inverters into Joos’ invention for the distributed resources, since it involves 
Regarding claims 2-4, the Joos/Bhavaraju combination teaches the control component including a first simulator configured to simulate the protection function of a first inverter on a first branch of the nanogrid and being configured to send a trip signal to a corresponding protector of the virtual inverter controller according to at least one characteristic parameter or a transformation parameter of the at least one characteristic parameter; wherein the first simulator is configured to calculate a trip time by comparing the parameter with a threshold of the parameter, and send a trip signal to the first protector based upon the trip time, the trip time being shorter than a trip protection time of the first inverter; and wherein the first simulator is configured to send a trip signal to the protector when the value of the parameter exceeds a corresponding protection threshold, the protection threshold being less than a characteristic parameter protection threshold of the first inverter in island mode. (Fig. 16; [0018], [0196]-[0199] of Joos)
Regarding claims 5-7, 10, and 14-20, the Joos/Bhavaraju combination teaches the control component including a second simulator configured to: execute a control algorithm of a second inverter on a second branch of the nanogrid, and output to the corresponding protector of the virtual inverter controller, a target characteristic parameter simulating the output of the second inverter, wherein the second simulator is configured to compare the target characteristic parameter with a characteristic parameter protection threshold and calculate the trip time, send a trip signal to the second protector through the control component based upon 
Regarding claims 8, 11, and 12, the Joos/Bhavaraju combination teaches the second simulator being configured to determine whether the nanogrid operates in island mode or grid-connected mode according to the value of the target characteristic parameter, wherein, upon the target current being in a reasonable range, the nanogrid is configure to operate in island mode, and upon the target current not being in the reasonable range, the nanongrid is configured to operate in grid-connected mode. ([0160], [0196], [0197] of Joos) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

DMP
7-1-2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836